Name: Commission Regulation (EC) No 778/2002 of 7 May 2002 amending Regulation (EC) No 2799/1999 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the grant of aid for skimmed milk and skimmed-milk powder intended for animal feed and the sale of such skimmed-milk powder
 Type: Regulation
 Subject Matter: agricultural activity;  marketing;  cooperation policy;  processed agricultural produce
 Date Published: nan

 Avis juridique important|32002R0778Commission Regulation (EC) No 778/2002 of 7 May 2002 amending Regulation (EC) No 2799/1999 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the grant of aid for skimmed milk and skimmed-milk powder intended for animal feed and the sale of such skimmed-milk powder Official Journal L 123 , 09/05/2002 P. 0030 - 0030Commission Regulation (EC) No 778/2002of 7 May 2002amending Regulation (EC) No 2799/1999 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the grant of aid for skimmed milk and skimmed-milk powder intended for animal feed and the sale of such skimmed-milk powderTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Commission Regulation (EC) No 509/2002(2), and in particular Articles 10 and 15 thereof,Whereas:(1) Commission Regulation (EC) No 2799/1999(3), as last amended by Regulation (EC) No 213/2001(4), is a recasting of Commission Regulation (EEC) No 1725/79 of 26 July 1979 on the rules for granting aid to skimmed milk processed into compound feedingstuffs and skimmed-milk powder intended for feed for calves(5). Under the terms of Article 1(3) of Regulation (EEC) No 1725/79 and in line with its practical application, mixtures intended for the manufacture of compound feedingstuffs contain skimmed-milk powder to which one or more ingredients listed in that paragraph may be added. In order to remove any doubt concerning the interpretation of Article 4 of Regulation (EC) No 2799/1999, which lays down composition requirements for the mixtures, that practical application by the Member States should be confirmed and the Article should therefore be retroactively clarified.(2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1In Article 4 of Regulation (EC) No 2799/1999, point (a) is replaced by the following: "(a) skimmed-milk powder and, as the case may be,".Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 May 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 79, 22.3.2002, p. 15.(3) OJ L 340, 31.12.1999, p. 3.(4) OJ L 37, 7.2.2001, p. 1.(5) OJ L 199, 7.8.1979, p. 1.